Citation Nr: 1546537	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  10-19 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for tension headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active duty for training from March 21, 1977 to December 21, 1977, and active military service from February 1978 to March 1983 and from December 2003 to December 2004.  She also had extensive reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to total disability rating due to individual unemployability (TDIU) has been raised by the record in a September 2015 representative brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2015, the Veteran contended that she had tension headaches that resulted in her missing seven to eight workdays per month, which she asserts is productive of severe economic inadaptability.

At an April 2009 VA examination, the Veteran reported that she was currently participating in vocational rehabilitation.  In a January 2011 vocational rehabilitation record, the Veteran was noted to be looking into employment.  As such, a remand in required to obtain the Veteran's vocational rehabilitation file/folder.

At a January 2014 VA examination, the examiner opined that the Veteran's tension headaches impacted her occupation, but did not result in "total" economic inadaptability.  However, the standard for a 50 percent rating (the rating above the 30 percent rating the Veteran currently receives) is not whether headaches result in "total" economic inadaptability, but rather whether they are productive of "severe" economic inadaptability.  Therefore, this opinion is inadequate, and as such, a new opinion is required that address whether the Veteran's headaches are so functionally impairing as to result in "severe" economic inadaptability.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's vocational rehabilitation file/folder.

2.  Return the claims file to the examiner who provided the January 2014 opinion, or if not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.  The examiner should provide an opinion as to whether the Veteran's tension headaches results in very frequent completely prostrating and prolonged attacks, productive of "severe" economic inadaptability (consistent with a 50 percent disability rating) and the effect of the Veteran's headaches on her occupational functioning and daily activities.

3.  Readjudicate the appeal.  If the claim remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




